DATED January <2 2015

between

SKY OF BLUE PTE LTD

ELDAD OZ

MOSHE 02

and

CAA INDUSTRIES LTD.

 

CAA INDUSTRIES SHAREHOLDERS
AGREEMENT

 
THIS CAA INDUSTRIES SHAREHOLDERS AGREEMENT is made on January ») 2015

BETWEEN:

(1)

SKY OF BLUE PTE LTD, a company organised and existing in accordance with the
laws of Singapore with registration number 201430567W and having its registered
office at 2 Marina Boulevard, #66-08, the Sail @ Marina Bay, Singapore (018987)
(the "Shareholder 1");

ELDAD OZ, a citizen of the State of Israel, date of birth March 22, 1979, having
passport number 031520539 and residing at 8/3351 Herzel Rosenblum Street, Tel
Aviv (the "Shareliolder 2”);

MOSHE O07, a citizen of the State of Israel, date of birth 13 April 1974, having
passport number 21523072and residing at 8/134 Herzel Rosenblum Street, Tel Aviv
(the “Shareholder 3”); and

CAA INDUSTRIES LTD., a company organised and existing in accordance with the
laws of the State of israel with registration number XX-XXXXXXX and having its
registered office at 1 Habonim St. Kiryat Gat, Israel, further details of which are set
out in Schedule 2 (the "Company’).

RECITALS

A,

As of the date of this agreement, the Company’s issued share capital consists of one
hundred and sixteen (116) Shares, of which 59 Shares (being as of the date hereof
51% of all issued Shares of the Company) are registered in the name of the
Shareholder 1, 17 Shares (being as of the date hereof 14.5% of all issued Shares of
the Company) are registered in the name of the Shareholder 2, and 40 Shares (being
as of the date hereof 34.5% of all issued Shares of the Company) are registered in
the name of the Shareholder 3.

The Parties have agreed to operate and manage the Company in accordance with
the provisions of this agreement.

AGREED TERMS

1

DEFINITIONS AND RULES OF INTERPRETATION

In this agreement (including the Recitals), all defined terms shall have the meanings
assigned to them in paragraph 1 of Schedule 1 and the rules of interpretation set out
in paragraph 3 through paragraph 17 (inclusive) of Schedule 1 shall apply, subject to
any express contrary indication.

BUSINESS

2.1 The core business of the Company shail be the production, distribution and
servicing of various weapons and weapon accessories (the “Business’).

FUNDING SUPPORT

3.1 As of the date of this agreement the Shareholders have agreed to provide to
the Company a loan financing in the total amount of US$2,000,000 (Two
Million US Dollars), of which US$1,020,000 (One Million Twenty Thousand
US Dollars) shall be provided by the Shareholder 1, and US$980,000 (Nine
Hundred Eighty Thousand US Dollars) shall be provided jointly by the
Shareholder 2 and Shareholder 3 on the terms agreed by all of the

 
Shareholders.

3.2 Other than the loan financing referred to in Clause 3.7, the Parties intend that
the Company shall be self-financing and shall obtain any additional funds

from third parties without recourse to the Shareholders and that, save with a

prior Shareholder Consent, none of the Sharehoiders shall be obliged to

contribute any further funds or participate in any guarantee or similar
undertaking for the Company's benefit.
4 MANAGEMENT

4.4 Company Shareholders Meeting. The Company Shareholders Meeting
shall have the authority in respect of any matter reserved to it under the terms
of this agreement and/or the Applicable Law (which includes inter alia any
matter requiring under the terms hereof a Shareholder Consent), as well as in
respect of each of the following matters:

4.1.14 altering in any respect the Articies;

4.4.2 altering in any respect the Company’s name;

4.1.3 any altering (increase or decrease} of the amount of the
Company’s issued share capital, granting any option or other
interest (in the form of convertible securities or in any other form)
over or in the Company's share capital, redeeming or purchasing
any of the Shares or effecting any other reorganisation of the
Company's share capital or any changing of the rights attached
to any Share;

4.1.4 any allotment of the issued share capital of the Company;

4.1.5 decisions on the dividend policy and declaring or paying any
dividends by the Company;

4.1.6 any corporate reorganisation, liquidation, winding-up or
dissolution of the Company (whether or not in the course of any
insolvency or similar proceedings);

4.1.7 material deviation in any respect of the Company’s Business;
and

4.1.8 creating any Encumbrances over any of the Shares.

4.2 Each Shareholder may appoint any person to act as its agent and attorney in

fact for the purposes of giving its approval or disapproval of any matter
reserved to the Company Shareholders Meeting (such person, the
“Shareholder Representative’) and hereby authorises such Shareholder
Representative to give approval or disapproval of any such matter on behalf
of such Shareholder. Any appointment or removal of the Shareholder
Representative shall be notified in writing to the other Shareholder and the
Company at least 3 Business Days prior to the effective date of such
appointment or removal. For the avoidance of doubt, any such approval or
disapproval given by a Shareholder Representative shall be deemed to be
approval or disapproval, as applicable, given by a Shareholder that appointed
such Shareholder Representative in accordance with this Clause 4.2.
4,3

4A

4.5

46

47

4.6

49

4.10

4.11

4.12

The annual Gompany Shareholders Meeting shall be convened and held
annually within 15 months from the date of the previous annual Company
Shareholders Meeting.

Any Company Shareholders Meeting shall be convened at the written request
of any Shareholder or any of the Directors.

Each Shareholder shall be given at least 15 Business Days’ written notice (to
be delivered in the manner for delivery set out in Clause 12) of any Company
Shareholders Meeting and such notice shall be accompanied by any
materials to be discussed at such Company Shareholders Meeting and an
agenda setting out in such reasonable detail as may be practicable in the
circumstances the subject matter of such Company Shareholders Meeting.
Any Shareholder (or its Shareholder Representative) may at any time waive
its right to receive such notice and if such Shareholder is present, or is
represented by its Shareholder Representative, at any Company
Shareholders Meeting, such presence or representation shall constitute
waiver by such Shareholder (or its Shareholder Representative) of such
notice.

Each Share that is fully paid shall entitle its Holder to one vote on all matters
that are within the competence of, or otherwise reserved to, the Company
Shareholders Meeting. If any chairman of the Company Shareholders
Meeting is appointed at such meeting, such chairman shall have no second
or casting vote.

All matters that are within the competence of, or otherwise reserved to, the
Company Shareholders Meeting shall be resolved by a Shareholder Consent.

A quorum for any Company Shareholders Meeting shall exist and such
Company Shareholders Meeting shall be quorate for all purposes of this
agreement if at such duly convened meeting in respect of all matters that are
on the agenda for such a meeting all Shareholders are present either
personally or by their respective Shareholder Representatives (as applicable),
in each case within an hour of the moment at which the meeting is supposed
to begin (such requirements, the “Shareholders Meeting Quorum
Requirements’),

Any duly convened Company Sharehalders Meeting shall be adjourned if the
Shareholders Meeting Quorum Requirements are not met in respect of at
least a single matter that is on the agenda for such Company Shareholders
Meeting.

Company Board. The Company Board shall be comprised of 4 Directors.
The Shareholder 1 shall have the right to nominate 2 Directors and the
Minority Shareholders shall have the right to jointly nominate 2 Directors.
Each Director shall have one vote and no Chairman of the Board shall have
any casting or second vote.

The right of a Shareholder to nominate a Director pursuant to this Clause 4
shall equally be construed as the right of that Shareholder (or in the case of
the Minority Shareholders, acting jointly) to suspend the office of, dismiss and
replace such Director at any time on the terms of this Clause 4.

A Shareholder removing a Director shall (and in the case of the Minority
4,13

4.14

Shareholders, on a joint and several basis) indemnify and keep indemnified
each of the Company, the other Shareholders and such other Shareholders’
Affiliates against any claims by such Director related solely to his/her removal
from his/her office,

Any nomination, suspension of duties and/or replacement by a Shareholder
of any person which such Shareholder may nominate to the Company
pursuant to this Clause 4 (a Shareholder which is entitled to do so under this
agreement, the “Appointing Shareholder’) shall:

4.13.1 not require any prior approval of any management body of the
Gompany or any other Shareholder;

4.13.2 be made by notice of the Appointing Shareholder in writing to
each of the Company and the other Shareholders, which notice
shall be effective from the later of the date stated in such notice
and the date of receipt of such notice by the Company on the
terms of Clause 12; and

4.13.3» trigger the obligation of each of the other Shareholders and the
Company to take all Necessary Actions to (and to procure that
each of its nominees takes all Necessary Actions to) give or
cause any desired effect to any nomination, appointment,
suspension of duties or replacement of the relevant person
made by the Appointing Shareholder in compliance with this
agreement,

The Company Board shall have the authority in respect of any matter that
does not require a Shareholder Consent under this agreement, the Articles
and/or the Applicable Law as well as in respect of each of the following
matters:

4.14.1 adopting or amending the Business Plan and the Budget for each
Financial Year;
4.14.2 adopting or amending the financial statements and annual report

for each Financial Year;

4.14.3 unless already agreed in the then approved Business Plan
and/or Budget, forming any subsidiary, acquiring or disposing of
shares in any other company, participating in or exiting from any
partnership or joint venture;

4.14.4 unless already agreed in the then approved Business Plan
and/or Budget, entering into, altering in any respect or
terminating any transactions in respect of any real estate assets
(irrespective of the type and value of such transactions),

4.14.5 unless already agreed in the then approved Business Plan
and/or Budget, creating or granting any Encumbrance over the
whole or any part of the Company's business, undertaking or
assets;

4.14.6 unless already agreed in the then approved Business Plan
and/or Budget, entering into, altering in any respect or
terminating any transactions in respect of any Intellectual
4.15

Property Rights (irrespective of the type and value of such
transactions):

4.14.7 unless already agreed in the then approved Business Plan
and/or Budget, entering into or varying any contract, agreement
or other arrangement with any of the Shareholders or any of
such Shareholder’s Affiliates;

4.14.8 unless already agreed in the then approved Business Pian
and/or Budget, entering into, altering in any respect or
terminating any transactions (singular or several related
transactions) the value of which exceeds (whether individually or
as an aggregated value of several related transactions) 25% of
the book vaiue of the Company’s assets pursuant to the most
recent financial statements of the Company;

414.9 unless already agreed in the then approved Business Plan
and/or Budget, making any borrowing or altering in any respect
any terms thereof, raising any debt or other finance or altering in
any respect any terms thereof, or giving any guarantee,
indemnity or other security,

4.14.10 unless already agreed in the then approved Business Plan
and/or Budget, agreeing to payment or provision to any
amployee of any bonus or other benefits (whether in cash or in-
kind) in excess of US$100,000 or its equivalent in another
currency;

4.14.11 establishing or amending any profit-sharing, share option, bonus
or other incentive scheme of any nature for the Company’s
employees;

4.14.12 unless already agreed in the then approved Business Plan
and/or Budget, entering into any arrangement, contract or
transaction outside the normal course of the Business or
otherwise than on arm's length terms; and

4.14.13 subject to the nomination rights of the Shareholders pursuant to
Clause 4.22 and Clause 4.23 and the right of the Shareholder 1
to terminate the appointment of the CEO pursuant to
Clause 4.28, any appointment, approval and altering the terms of
appointment and termination of the CEO,

provided always that an item shall only be treated as having been agreed in
the then approved Business Plan and/or Budget if that Business Plan or
Budget contains reasonably complete estimates of the initial and longer term
costs and/or revenues of the relevant item so that for example a proposal in
an annual plan to acquire additional real estate shall only justify the
acquisition of any real estate if the then approved Business Plan and/or
Budget contains a budget for such acquisition and estimates as to the
projected running costs of such real estate and if the actual acquisition costs
and expected running costs of the real estate that is chosen are in line with
such actual and expected costs.

A Company Board Meeting shall be convened at the request of a Director or
4.17

4.18

4.19

4.20

4.21

4.22

4.23

a Shareholder,

At least 7 Business Days’ notice of each Company Board Meeting shall be
given to each Director entitied to participate therein and such notice shail be
accompanied by any materials to be discussed at such Company Board
Meeting and an agenda setting out in such reasonable detail as may be
practicable in the circumstances the subject matter of such Company Board
Meeting. Any Director may ai any time waive his/her right to receive such
notice and if such Director is present at any Company Board Meeting, such
presence shail constitute waiver by such Director of such notice.

All matters that are within the competence of, or otherwise reserved to, the
Company Board Meeting shall be resolved by a Board Approval.

A quorum for any Company Board Meeting shall exist and such Company
Board Meeting shall be quorate for all purposes of this agreement if in respect
of all matters that are on the agenda for such a meeting at least 1 Director
nominated by the Shareholder 1 and at least 1 Director jointly nominated by
the Minority Shareholders participate in such meeting within an hour of the
moment at which the meeting is supposed to begin (such requirements, the
“Board Meeting Quorum Requirements’).

Any duly convened Company Board Meeting shall be adjourned if the Board
Meeting Quorum Requirements are not met in respect of at least a single
matter that is on the agenda for such Company Board Meeting.

Any one or more Directors may participate in and vote at the Company Board
Meeting by means of a conference call or any communication equipment
which allows ail persons participating in the meeting to identify and hear each
other. Any Director so participating in a meeting shall be deemed present in
person and shall count towards the quorum.

A written resolution signed by all Directors shall be as valid and effective for
all purposes of this agreement as a resolution passed by the Directors at the
Company Board Meeting duly convened, held and constituted.

Chief Executive Officer. The Company’s chief executive officer (the “CEO”)
shall be appointed by joint nomination of the Minority Shareholders subject to
the right of the Shareholder 1 to reject an appointment of any candidate if
such candidate either:

4.22.14 does not hold a higher education (i.e. university, college,
institute) degree;

4.22.2 does not have at least 2 years of continuous record of holding a
senior management position with a company or companies of
the size of the Company or that are operating in a comparable
industry or the Business;

4.22.3 is disqualified from the right, or otherwise restricted, to hold a
position of a chief executive officer by the final decision of a
competent court or other Governmentai Authority, and/or

4.22.4 has a record of any criminal convictions.

if the Minority Shareholders fail to agree on nomination of the CEO within

 
Tm

4.24

4.25

15 Business Days following any vacancy in the relevant office, the CEO may
be appointed by joint nomination of the Shareholder 1 and the Shareholder 3.

Unless this agreement otherwise expressly requires (including by virtue of
Clause 4,25 and Clause 4.26), the CEO shall have the authority in respect of
any matter that does not require a Shareholder Consent or a Board Approval
pursuant to this agreement, the requirements of the Articles and/or the
Applicable Law,

Chief Financial Officer. The Shareholder 1 shall have the right in its sole
discretion to nominate a chief financial officer of the Company (and each of
the Minority Shareholders shall take all Necessary Actions to ensure that the
CEO each time employs a chief financial officer of the Company so
nominated) who shall, among other functions that are custornary for a
position of that nature:

4.25.1 be in charge of any financial, tax and accounting matters of the
Company)
4,256.2 be given, on a permanent basis, full access to all books, records

(including any financial and accounting data), bank accounts,
contracts, agreements and employees of the Company;

4.25.3 preliminary review any Business Plans, Budgets, reports,
financial statements and any other documents presenting any
financial, tax or accounting information (including any proposed
amendments thereta) before submitting thereof for the review or
approval of the Company Board and/or any of the Shareholders;

4.25.4 preliminary review and approve any proposals of the CEO or
other Company's employees in respect of entering by the
Company into any transactions, including those relating to the
provision of, or raising, any debt or other finance or altering in
any respect any terms thereof, or giving any guarantee,
indemnity or other security (irrespective of the type and value of
the proposed transaction); In case of a disagreement between
the CFO and the CEO as to the terms of or the entering into any
such transaction, the matter shall be finally resolved by the
Company's Board of Directors or Shareholders Consent.

4.25.5 have the right of a preliminary sign-off in respect of any
payments by the Company and any transactions to be entered
by the Company (including any amendment or termination

thereof);

4.25.6 have the right to attend and speak at all Company Shareholders
Meetings and Company Board Meetings (having no voting
rights);

4.25.7 have the right to make recommendations in respect of

appointment and removal of the Company's auditors and tax
consultants; and

4.25.8 have the right to appoint and remove any employees of the
Company assigned with any accounting, financial or tax function,
subject to CEO's approval which shall not be unreasonably
4,26

4.27

4.28

withheld.

Each of the Minority Shareholders undertakes with all other Parties to ensure
that none of the following decisions in respect of any of the Company's chief
financial officer or the employees employed at the election of the Company's
chief financial officer is taken by the GEO without prior written approval of the
CFO or the Shareholder 1: termination, reallocation, suspension, promotion,
amendment of any material employment terms (including compensation),
payment of bonuses or other compensation in whichever form. In the event of
any breach by the CEO of Clause 4.25 or this Ciause 4.26, the provisions of
Clause 4.31 may then be applied.

Retention of Key Employees: Each of the Minority Shareholders undertakes
with all other Parties to make reasonable commercial efforts to procure that
each of the following employees remains to be employed by the Company for
a period of at least 5 years from the date hereof and that during such period
each of such employees devotes the whole or majority of his business time,
attention and abilities to the business of the Company as may be required:

4.27.4 President;

4.27.2 CEO;

4,27.3 Chief Engineer;

A274 COO;

4.27.5 Chief Optics Engineer, and
4.27.6 Chief Marketing & Sales.

and to take all Necessary Actions to ensure that none of the following
decisions in respect of any of key employees is taken by the CEO without a
prior written approval of the Shareholder 1: termination, reallocation,
Suspension, promotion, amendment of any material employment terms
(including cornpensation), payment of bonuses or other compensation in
whichever form.

The Shareholder 3 undertakes with each of the other Parties that for a period
of 5 years from the date of this agreement, provided that his employment
contract is in effect and is complied with by the Company (save for any
incompliance by the Company caused by any actions or omissions of the
Minority Shareholders or their respective nominees), he will:

4.28.1 serve the Company as President or in such other role as may be
assigned to him by a Shareholder Consent;

4.28.2 devote his substantial (or such lower scope which may be
necessary for the effective conduct of the Company's Business)
business time, attention and abilities to the Business of the
Company;

4.28.3 use his best endeavours to promote, protect, develop and extend
the Business of the Company;

4.28.4 promptly make such reports to the Company Board in connection
4.29

4.30

4.34

4.32

with the affairs of the Company on such matters and at such
times as are reasonably required; and

4.28.5 diligently exercise such powers and perform such duties as may
from time to time be assigned to him by a Shareholder Consent.

Clause 4.28 shall terminate and expire if the Shareholder's 3 position with the
Company is terminated with the consent of the Shareholder 1 by the
Company not for cause or for reasons outside the reasonable control of the
Shareholder 3.

Compliance Requirements. Each of the Shareholders undertakes and
agrees with each of the other Parties to take all Necessary Actions so as to
procure that each person appointed to the Company by nomination of such
Shareholder pursuant to this Clause 4 continually complies in all respects
with all provisions of this agreement, including that none of such persons
shall resolve on, or otherwise pursue, any matter that pursuant to this
agreement, the Articles and/or the Applicable Law requires any Shareholder
Consent or a Board Approval, in all cases without first obtaining any such
consent or approval, including when a requirement to obtain any such
consent or approval is provided for only by this agreement, but is not at the
same time provided for in the Articles or the Applicable Law.

In the event of any:

4.31.1 breach by the CEO of the provisions of this agreement, the
Articles and/or Applicabie Law;

4.31.2 making any expenditure in breach of any approved Budget in an
amount that exceeds 15% of the approved Budget ; and/or

4.31.3" nonfulfillment, as of the end of any Financial Year, of any
approved Business Plan for at least 70%; provided such
nonfulfillment does not result from circumstances and events
outside the CEO reasonabie control and provided further that the
nonfulfiliment has not been approved by the Company’s Board of
Directors,

the Shareholder 1 may terminate the appointment of such CEO by serving a
written notice on each of the Minority Shareholders and the Company (such
termination shall take effect, and a Board Approval for such termination shall
be deemed to have been given by all Directors, from the date of receiving the
relevant notice by the Company). Immediately after such termination, the
Minority Shareholders shall have 10 Business Days to nominate a new CEO
under Clause 4.22.

In the event of any:

4.32.1 breach by the CFO of the provisions of this agreement, the
Articles and/or the Applicable Law;

A322 such wilful conduct or misconduct by the CFO that causes the
Company or is likely to cause the Company material actual loss
or actual damage,

the Shareholder 3 may terminate the appointment of such CFO by serving a
4.3

3

4,34

4.3

i]

written notice on the Shareholder 1 and the Company (such termination shall
take effect, and a Board Approval for such termination shall be deemed to
have been given by all Directors, from the date of receiving the relevant
notice by the Company). Immediately after such termination, the Shareholder
1 shall have 10 Business Days to nominate a new CFO under Clause 4.25.

Business Plan and Budget. Each of the Minority Shareholders undertakes
with each of the other Parties to procure that the CEO appointed by
nomination of the Minority Shareholders shall ensure that:

4.33.1 the Company's financial statements for any reporting period as of
year 2015 shall be prepared in accordance with the IFRS (if
applicable, in addition to any statutory financial reporting
standards which the Company is required to comply with),

4.33.2 in any Financial Year, the Business shall be conducted and
expenses shall be incurred by the Company in compliance with
the annual Business Plan and the Budget of the Company
approved by the Company Board for such Financial Year and
any amendment or addition to it approved by the Company
Board;

4.33.3 a draft annual Business Plan and Budget of the Company for any
Financial Year shall be made available for the approval by the
Company Board no later than 1 December of the preceding
Financial Year, save for the initial Business Plan and Budget of
the Company for the period until the end of the first Financial
Year as of the date of this agreement which shall be made
available for the approval by the Company Board no later than
60 Business Days from the date of this agreement; and

4.33.4 a report on the status of fulfilment of the approved annual
Business Plan and Budget of the Company in each quarter shall
be made available for the review by the Company Board no later
than 30 days from the end of the relevant quarter.

Personal Licenses and Authorisations: The Shareholder 3 undertakes with
each of the other Parties, unless restricted by Applicable Law and absent
circumstances and events that are outside his reasonable control, to take all
Necessary Actions to ensure:

4.34.1 obtaining, timely renewal, continuation and maintaining in full
force and effect of the fire arms license and export related permit
issued in his name by the Israeli Ministry of Public Security,
Ministry of Interior, Ministry of Defence and/or other authorities
and that are necessary for the operation of the Company's
Business as currently conducted, provided that if the
Shareholder 3 terminates his employment with the Company not
for breach by the Company of any agreement executed between
the Shareholder 3 and the Company, he shall give the Company
sufficient notice to enable the Company to obtain the above
mentioned licenses in his stead.

Exceptions, The provisions of this Clause 4 shall apply unless otherwise
expressly required by Clause 9,
4.36

4.37

Dividends Policy. The Parties agree that subject to Applicable Law, the
Company will, promptly as practicable after the end of each Financial Year,
distribute dividends in an amount equal to at least 60% the annual profit after
Tax. The foregoing shall not apply if the Board determines that the cash
available to the Company is insufficient to permit such distribution in light of
the Business Plan and Budget approved by the Board for the next Financial
Year,

Labour Law related Undertakings. Within 90 days of the date of this
agreement, the Minority Shareholders undertake to the Shareholder 1 to take
all Necessary Actions so as to perform and fulfil the actions set forth in
Schedule 4 attached hereto.

SHARE TRANSFER RESTRICTIONS

5.4

5.2

5.3

5.4

Subject to Clause §.2, each Shareholder undertakes to each of the other
Shareholders that it will not (except with the prior written consent of each of
such other Shareholders or as explicitly permitted or required pursuant to this
agreement):

6.1.1 transfer, dispose of, or agree to transfer or dispose
of, or grant any option in respect of, the legal or
beneficial interest in any Share held by such
Shareholder from time to time; or

5.1.2 enter into any arrangement (including any
renunciation in favour of a third party of any rights
in relation to any Shares) as a result of which any
benefit or entitlement derived from any Share held
by such Shareholder from time to time is to be held
for or passed to another person,

Notwithstanding anything in this agreement to the contrary, any Shareholder
shall be allowed (without any Shareholder Gonsent, consent of any of the
other Shareholders or the Company) to transfer or assign or purport to
transfer or assign to any of its Affiliates or any third party, as the case may
be, any rights or entitlement of such Shareholder to receive from time to time
and whether directly or indirectly any dividends or other distributions from the
Company. Upon being notified in writing of any such transfer or assignment,
the Company shall pay (to the extent it is allowed to do so under the
Applicable Law) such dividends or other distributions directly to such
transferee or assignee (as the case may be),

Each of the Shareholders undertakes to all other Parties that it shall (to the
extent of lis rights and the rights of any of its nominees from time to time) vote
(or procure that its respective nominees vote) as a Shareholder or a Director
(as the case may be) to ensure that no person becomes a Holder of any
Share (whether on transfer, allotment, transmission or by issue) except in
accordance with this agreement.

The Shareholders shall exercise (which includes where appropriate the giving
of a waiver thereof) their rights under any Share transfer restrictions included
in the Articles and/or imposed by the Applicable Law so as to give full effect
to this agreement and the Shareholders hereby agree that they shall only
take such actions under such Share transfer restrictions included in the
6.5

5.6

Bt

Articles and/or imposed by the Applicable Law, so as the relevant terms and
conditions of this agreement are complied with, including within the time
periods specified in this agreament (irrespective of the periods prescribed by
the Articles), This also means that no such action under the Articles and/or
the Applicable Law, including a request for the Shareholder Consent,
approval, offer to co-Shareholders or request to exercise or waive (as
applicable) any Share Transfer Rights, shall be initiated in respect of a
transfer of the Shares that is prohibited by this agreement.

The Company undertakes to the other Parties that it will not cause or permit
the registration in any register of members (shareholders) or other books and
records of the Company of any transfer of the Shares made in breach of this
agreement and the Shares comprised in any such transfer shall carry no
rights whatsoever unless and until the breach is rectified so as such transfer
is made in full compliance with the terms of this agreement.

Unless this agreement otherwise provides, a transfer of any Shares to a
person which is not a Party to this agreement shall be subject to such person,
at or before completion of such transfer, executing and delivering to the
Company the Deed of Adherence or to a new shareholders agreement in
respect of the Company on such terms as may be agreed among between
the remaining shareholders and the transferee.

Third Party Offer. Subject to Clause 5.15, in the event of a Shareholder
receiving an offer from a third party that is not an Affiliate of that or any other
Shareholder (any such third party, the “Independent Buyer") and provided
that such offer complies with all of the following requirements (such
requirements, the “Offer Requirements’ and an offer complying in full with
such Offer Requirements, the “Offer"), where such Offer:

Bit 1 is for the acquisition by that Independent Buyer of
all or some of the Shares held by that Shareholder
(such Shares, the “Offered Shares"),

6.7.2 is on bona fide arm's length commercial terms;

6.7.3. is governed either by Israeli or English law;

5.7.4 states the price of the Offer expressed in USD or
EUR on a “per one Share" basis (the “Offer
Price’); and

6.7.5 provides for payment of the Offer Price in cash
only,

then, to the extent such Shareholder (the “Selling Shareholder") wishes to
sell all or some of its Offered Shares on the terms of the Offer, it shall
forthwith serve a written notice (such notice, the “Offer Notice’) on each of
the other Shareholders (each of such other Shareholders, the "Non-Selling
Shareholder’) with a copy to the Company, which Offer Notice shall:

5.7.6 be accompanied by such information as to the
identily, name, company registration details,
address and nationality of each Independent Buyer
and such Independent Buyer's Controlling
shareholders and ultimate beneficial owners, (to

ods
5.7.10

5.7.11

5.7.12

the extent Known or disclosed to the Selling
Shareholder) in order to allow the Non-Selling
Shareholders (acting reasonably) to evaluate such
independent Buyer as a potential Shareholder in
the Company;

be accompanied by a copy of the Offer;

specify that the Selling Shareholder has a bona
fide intention to sell all of its Offered Shares to the
Independent Buyer on the terms of the Offer;

specify the proposed Offer Price (as stated in. the
Offer) payable in cash only and expressed in USD
or {as applicable) EUR (as stated in the Offer) on a
“per one Share” basis;

contain a representation of the Selling Shareholder
to the effect that the Independent Buyer is not an
Affiliate of the Selling Shareholder or any of its
Affiliates:

constitute an irrevocable and unconditional offer
(governed by Israeli law and being subject to
Clause 15) of the Selling Shareholder to the Non-
Selling Shareholders to acquire from the Selling
Shareholder ail (but not less than all) of the
Offered Shares at the Offer Price per Share; and

be signed by or on behalf of the Selling
Shareholder.

5.8 Within 14 days of receipt of the Offer Notice (the “Offer Period"), each of the
Non-Selling Shareholders may either:

5.8.1

5.8.2

5.8.3

exercise pursuant to Clause 5.9 a pre-emption
right to acquire its pro-rata share of the Offered
Shares at its election at the lower of the Offer Price
and the fair market value of the Offered Shares,
but otherwise on the terms of the Offer Notice
(such right to acquire the Offered Shares, the
“Transfer Pre-emption Right’),

approve pursuant to Clause 5.8.3 or Clause 5.10
the transfer of all Offered Shares to the
Independent Buyer on the terms of the Offer
Notice: or

do nothing, in which case such Non-Selling
Shareholder shal! be deemed at the expiry of the
Offer Period to have approved the transfer of all

-Offered Shares to the Independent Buyer on the

terms of Ciause 5.10.

5.9 Transfer Pre-emption Right. If any of the Non-Setling Shareholders elects
pursuant to Clause 5.8.1 to exercise its Transfer Pre-emption Right:

-4q3-
5.10

5.9.2

5.9.3

it shall serve within the Offer Period a written
notice on each of the Selling Shareholder, the
Company and the other Shareholder) of the
exercise thereof (such notice, the “Transfer Pre-
emption Right Exercise Notice’);

a Transfer Pre-emption Right Exercise Notice,
once served (ar is deemed to have been served
under the terms of this agreement), shall be
deemed to be irrevocable and unconditional; and

if the Transfer Pre-emption Right Exercise Notice
is served by the Non-Selling Shareholder pursuant
to Glause 5.9.1 (or is deemed to have been served
for the purposes of this agreement), the Selling
Shareholder shall be bound to sell the relevant
Offered Shares to the Non-Selling Shareholder at
the election of the Non-Selling Shareholder at the
lower of the Offer Price and the fair market value of
the Offered Shares, but otherwise on the terms of
the Offer Notice, whereupon completion of the
transfer of the Offered Shares to the Non-Selling
Shareholder shall take place on the terms of
Clause 5.12 within 30 days from the latter of the
date of service of the Transfer Pre-emption Righi
Exercise Notice and the date of issuance of the
final valuation report confirming the fair market
value of the Offered Shares (provided that failure
to complete such sale within such time and
requirements as set out above for any reason
whatsoever shall oblige the Selling Shareholder to
repeat the steps in Clause 6.7 and Clause 5.8 if it
still wishes to sell the Offered Shares to the
Independent Buyer),

and provided however that if more than one of the Non-Selling Shareholders
has exercised its Transfer Pre-ermption Right, the Offered Shares shall
(unless otherwise agreed by all of the Non-Selling Shareholders) be allocated
among all of the Non-Selling Shareholders as nearly as possible in the same
proportions in which they held the Shares of the Company immediately
before completion of such sale,

Transfer Approval. If any of the Non-Selling Shareholder elects pursuant to
Clause 5.8.2 or Clause 5.8.3 to approve the transfer of all Offered Shares to
the Independent Buyer on the terms of the Offer Notice:

5.10.1

it shall either serve within the Offer Period a written
notice on each of the Selling Shareholder, the
Company and the other Shareholder approving the
transfer thereof (such notice, the “Transfer
Approval Notice") or do nothing, in which case
the Non-Selling Shareholder shall be deemed at
the expiry of the Offer Period to have served its
Transfer Approval Notice on the Selling

-414-
5.12 Share Transfer Formalities. Where the Selling Shareholder is obliged to
transfer any of its Shares under any provision of this agreement to the Non-
Selling Shareholder, then:

5.12.4 the relevant Shares shall be transferred with full
title guarantee and free from all Encumbrances
and together with all rights that attach (or may in
the future attach) to such Shares including, in
particular, the right to receive all dividends and
distributions declared, made or paid on or after the
date of such transfer;

5.12.2 the transfer of the relevant Shares shall be
completed simultaneously subject to the Non-
Selling Shareholder paying at or before compietion
of such transfer by one instalment in cash, by wire
transfer of immediately available funds in the
required currency, the purchase price for the
relevant Offered Shares of the Selling Shareholder
to such bank account of the Selling Shareholder as
shall be notified by the Selling Shareholder to the
Non-Selling Shareholder no later than 5 Business
Days from the date of service (or deemed service)
by the Non-Selling Shareholder of its Transfer Pre-
emption Right Exercise Notice;

§.12.3 the Selling Shareholder shall deliver to the Non-
Selling Shareholder an original instrument of
transfer in relation to the relevant Selling
Shareholders Shares duly executed in favour of
the Non-Selling Shareholder in full compliance with
the Articles and the Applicable Law;

5.42.4 the Selling Shareholder shall deliver to the Non-
Selling Shareholder the original share certificate(s)
for the relevant Selling Shareholder's Shares or a
lost share certificate indemnity therefor;

6:12.5 the Selling Shareholder shall deliver to each of the
Non-Selling Shareholder and the Company any
necessary corporate and Governmental Authority
approvals required for the transfer of the relevant
Shares; and

5.12.6 the Non-Selling Shareholder shall deliver to each
of the Selling Shareholder and the Company any
necessary corporate and Governmental Authority
approvals required for the purchase of the relevant
Shares from the Selling Shareholder.

5.18 Each Party hereby undertakes with the other Parties to (and shall procure
that its respective nominees shall) take all Necessary Actions to give effect to
any transfer of the Shares to the extent that any such transfer is made in full
compliance with this agreement

16-
5.14 Fair Market Value. Whenever pursuant to this agreement any of the Shares
are to be sold at their fair market value, a determination of such fair market
vaiue shall be made subject to the fallowing requirements:

5.14.1

5.14.2

5.14.3

5.14.4

5.14.5

5.14.6

such determination shall be made by an
independent valuer from one of PwC, E&Y, KPMG
or Delloite (not being the auditors of the Company
at the same time) to be engaged by the Company
by the sole nomination of the Shareholder
acquiring such Shares, or (in the case of Clause 7
only) by the joint nomination of the Minority
Shareholders;

the independent valuer shall determine its opinion
of the fair market value of the Shares to be sold on
the following assumptions and bases: (i) valuing
the Shares to be sold as on an arm's length sale
between a willing seller and a willing buyer; and (ii)
if the Company is then carrying on business as a
going concern, on the assumption that it will
continue to do so and (ii) valuing the Shares at
such proportion of the value of the Company as
they represent of the total number of the Shares
and without any premium (for a majority holding) or
discount (for a minority holding);

the independent valuer shall determine its opinion
of the fair market value to reflect any other factors
which the independent valuer reasonably believes
should be taken into account;

if any difficulty arises in applying any of these
assumptions or bases then the independent valuer
shall resolve that difficulty in such manner as it
shall in its absolute discretion think fit;

each of the Shareholders shall be entitled to make
any submission or representation to the
independent valuer which it considers reasonably
relevant to its determination of the fair market
value. Any such submission which is in writing
shall be copied to each of the other Shareholders
and a reasonable summary of any submission or
representation which is not reduced to writing shall
be sent, as soon as reasonably practicable after
the making of the same, to each of the other
Shareholders. Prior to attending any meeting with
the independent valuer, each Shareholder shall, by
giving reasonable notice, afford each of the other
Shareholders an opportunity to attend any such
meeting,

the independent valuer must determine the fair
market vaiue of the relevant Shares within
20 Business Days of its appointment and shall

~7-
6

notify each of the Shareholders of _ its
determination. All fees, costs and expenses
relating to such determination shall be borne by
the Shareholder acquiring the Shares, or (in the
case of Clause? only) by the Minority
Shareholders;

5.14.7 the independent valuer shail act as an expert and
not as an arbitrator and its determination shail be
final and binding on the Parties (in the absence of
fraud or manifest error); and

5.14.8 the independent vaiuer may have access to all
accounting records or other relevant documents of
the Company, subject to any confidentiality
provisions,

and where this agreement requires an acquisition, or a Shareholder which is
entitled to do so under the terms of this agreement elects to acquire the
relevant Shares at their fair market, any deadlines for completion of such an
acquisition shall commence from the date of issuance of the final valuation
report determining the fair market of such Shares.

5.15 Each of the Shareholders undertakes to each of the other Parties that for a
period of 3 years from the date hereof (such period, the “Lock-up Period’) it
will not (except with the prior written consent of the other Parties) do, initiate
or agree to do (directly or indirectly) in respect of any of its Shares anything
referred to in Clause 5.1 in favour of an Independent Buyer and whether by
initiating any procedures set out in Clause 5.7 or otherwise, provided that
nothing in this Clause §.15 shall restrict a Party whether before or after the
Lock-up Period from:

5.15.1 disposing of any of its Shares in favour of, and/or
acquiring any Shares from, other Parties;

5.16.2 disposing of any of its Shares in favour of its
Affiliates or Disclosed Transferees on the terms of
this agreement at all times; and/or

5.15.3 disposing of any of its Shares and/or acquiring any
Shares of the other Shareholder on the terms of
Clause 9 (Change of Control).

CO SALE

6.1 Upon receipt from the Shareholder 1 of an Offer Notice pursuant to
Section 5.7 above, each of the Minority Shareholders shall, in lieu of
exercising his Transfer Pre-emption Right, have an option, exercisable
by written notice served on the Selling Shareholder within the Offer
Period (the "Co-Sale Notice"), to require the Shareholder 1 to provide
as part of its proposed sale of the Offered Shares to the Independent
Buyer that such Minority Shareholder be given the right to sell to the
independent Buyer, at the price per Share and on such other terms of
the Offer, such number of the Shares in the Company owned by such
Minority Shareholder as shall be determined by multiplying the total

-48 -
number of the Offered Shares by a fraction, the numerator of which is
the number of the issued and outstanding Shares held by such
Minority Shareholder and the denominator of which is the total number
of all issued and outstanding Shares held by all of the Parties (the "Pro
Rata Share") in accordance with the mechanism which is set out
below.

6.2 To the extent that one or more of the Minority Shareholders exercise
his right of participation in accardance with the terms and conditions
set forth in Clause 6.1, the number of the Shares that the
Shareholder 1 may sell in the transaction shall be correspondingly
reduced.

6.3 No transfer of the Offered Shares by the Shareholder 1 shall be
concluded unless the Independent Buyer concurrently purchases,
under the same terms, all of the Shares for which the Minority
Shareholders elected to participate as aforesaid.

6.4 In the event that during the Offer Period none of the Minority
Shareholders elects to participate in the co-sale under this Clause 6
and has not exercised its Transfer Pre-Emption Right, the
Shareholder 1 may, not later than 90 days following the end of the
Offer Period, to sell the Offered Shares to the Independent Buyer at
the price per Share no less than that, and subject to all other terms,
specified in the Offer Notice, provided that failure to complete such
sale within such time and requirements as set out above shall oblige
the Shareholder 1 to repeat the procedure described in Clause 5.7 and
Clause 5.8 if it still wishes to sell the Offered Shares to such
Independent Buyer.

DRAG ALONG

At any time prior to an IPO, in the event that the Shareholder 1 receiving an Offer
from an Independent Buyer to sell all of its Shares to such Independent Buyer and
such sale is conditional upon the sale of all of the remaining Shares of the Company
to such Independent Buyer at the same price per Share and on the other terms of the
Offer, all of the Minority Shareholders shall be required, by notice of the
Shareholder 1, to sell all of their Shares to such Independent Buyer simultaneously
with the Shareholder 1 at the same price per Share and on the other terms of the
Offer, or at the fair market value of such Shares (determined pursuant to Clause 5.14)
whichever is greater.

PERMITTED SHARE TRANSFERS

8.1 Notwithstanding any provisions of this agreement to the contrary, a
Shareholder may at any time transfer all (but not some) of the Shares held by
that Shareholder to any of its Affiliates, provided that:

8.1.4 no later than 3 Business Days after completion of
any such transfer, such Shareholder shall send a
written notice to each of the other Shareholders
and the Company informing thereof;

8.1.2 no later than 15 Business Days prior completion of
any such transfer, such Shareholder shall provide
8.2

or make available to each of the Company and the
other Shareholders reasonable evidence that a
person to which any Shares have been soa
transferred by such Sharehoider remains to be its
Affiliate as at the date of completion of such
transfer, provided that in default of provision of the
required evidence, such Affiliate shall be deemed
to be a Former Affiliate and the provisions of
Clause 8.1.5 shall apply and shali be construed
accordingly,

such Shareholder shall procure that on completion
of any such transfer such Affiliate executes and
delivers to the Company the Deed of Adherence;

upon completion of any such transfer such
Shareholder - and only in the case of a transfer of
its Shares to its Affiliate being a legal entity: shall
unconditionally and irrevocably guarantee, as
primary obligor and not merely as a surety, and as
a continuing obligation, to each other Party the
proper and punctual performance of all the
obligations of such Affiliate under or pursuant to
this agreement;

where any Shares have been transferred by such
Shareholder to its Affiliate and subsequently such
Affiliate ceases (or is deemed ta have ceased
pursuant to Clause 8.1.2) to be an Affiliate of such
Shareholder (such ceased Affiliate, the “Former
Affiliate’), then the Former Affiliate shall within
3 Business Days therefrom transfer (and such
Shareholder shall take all Necessary Actions to
procure that its Former Affiliate forthwith transfers)
all of its Shares back to such Shareholder,
provided that any such transfer shall not be subject
to any Share Transfer Rights of any of the other
Shareholders; and

in the case of any of the Minority Shareholders, a
transfer of his Shares to his Affiliate is only
permitted if and to the extent such Affiliate is a
legal entity Controlled by such Minority
Shareholder.

Notwithstanding any provisions of this agreement to the contrary, the
provisions of Clause 8,1 shall apply to (and shail be construed accordingly in
respect of) a transfer of all of the Shares held by a Shareholder among such
Shareholder and any of its Disclosed Transferees, provided that:

8.2.1

any such transfer shall not require the provision
pursuant to Clause 8.1.2 of any evidence that a
Shareholder which transfers its Shares and its
Disclosed Transferee to which such Shares are so
transferred are Affiliates, but if applicable shall

.- 20+
8.3

8.2.1.4

8.2.1.2

8.2.1.3

require the provision (on the terms of Clause 8.1.2)
of reasonable evidence that as of the date of
completion of such transfer a persan to which such
Shares are so transferred by such Shareholder is
either:

Controlled by any of the Disclosed Transferees of
such Shareholder:

the Personal Holding Arrangement of which any of
the Disclosed Transferees of such Shareholder is
the Ultimate Beneficiary; and/or

a legal heir and/or a heir by will of any individual
who has passed {or is deemed pursuant to the
requirements of the Applicable Law to have
passed) away and immediately prior to the passing
(or being deemed to have passed away) was a
Disclosed Transferee of such Shareholder,

provided that in default of provision of the required evidence such
person shall be deemed to have ceased being a Disclosed
Transferee and the provisions of Clause 8.2.2 shall apply and
shall be construed accordingly; and

8.2.2

where any Shares have been transferred by such
Shareholder to its Disclosed Transferee and
subsequently such Disclosed Transferee ceases
(or is deemed to have ceased pursuant to
Clause 8.2.1) to be a Disclosed Transferee of such
Shareholder (such ceased’ Disclosed Transferee,
the “Former Disclosed Transferee’), then the
Former Disclosed Transferee shall within
3 Business Days therefrom transfer (and such
Shareholder shall take all Necessary Actions to
procure that its Former Disclosed Transferee
forthwith transfers) all of its Shares back to such
Shareholder, provided that any such transfer shall
not be subject to any Share Transfer Rights of any
of the other Shareholders.

If and to the extent that a transfer of any Shares by a Shareholder to any of
its Affiliates {including any of its Disclosed Transferees) is made in full
compliance with the provisions of Clause 8.1 and/or Clause 8.2, such transfer

shall:

8.3.4

8.3.2

8.3.3

8.3.4

not require or be subject to any Shareholder
Consent, consent of any of the other Parties;

not be subject to the consent of the Company
Board;

not trigger (as a result of such transfer only) the
provisions of Clause 5.7;

not trigger (as a result of such transfer only) any

-24-
Share Transfer Rights of any of the other
Shareholders.

8.4 Subject only to Clause 5.15, hathing in this agreement shall restrict or
otherwise limit any transfers of any number of the Shares among the
Shareholders and any such transfers shall not be subject to or otherwise
trigger any Share Transfer Rights of any of the Shareholders.

CHANGE OF CONTROL

9.1 For all purposes of this agreement, a Change of Control shall be deemed to
have occurred in respect of a Shareholder (such Shareholder, an "Affected
Shareholder’) from the date when:

9.1.1

in the case of the Shareholder 1, any person or
persons other than any of its Disclosed
Transferees acquires Control of the Shareholder 1
{in all cases a result of any actions, events or
circumstances and whether directly or indirectly,
lawfully or unlawfully and whether or not voluntary,
unwillingly, through operation of any Applicable
Law, any Governmental Authority order or
otherwise);

in the case of any of the Minority Sharehalders, the
relevant Minority Shareholder either (in each case
as confirmed by a decision of the authorised
Governmental Authority) (a) passes (or pursuant to
the requirements of the Applicable Law is deemed
to have passed) away; (b) becomes of unsound
mind (which includes lacking capacity under any
Applicable Law in the relevant jurisdiction); or (c)
becomes a patient under any statute relating to
mental health or otherwise legally incapable under
any Applicable Law in the relevant jurisdiction (for
the avoidance of doubt, a Change of Control shall
be deemed to have occurred in respect of any
Affiliate or Disclosed Transferee to which any
Shares have been transferred by any of the
Minority Shareholders upon the occurrence of any
events referred to in this Clause 9.1.2 in respect of
such Minority Shareholder),

in the case of any of the Minority Shareholders
whe has transferred his Shares to his Affiliate in
compliance with Clause 8.1.6, such Affiliate
ceases to be Controlled by such Minority
Shareholder {in all cases a result of any actions,
events or circumstances and whether directly or
indirectly, lawfully or unlawfully and whether or not
voluntary, unwillingly, through operation of any
Applicable Law, any Governmental Authority order
or otherwise):

if Clause 8.1.5 applies, a Former Affiliate of such
9,2

Shareholder fails to transfer all of the Shares
previously acquired by it pursuant to Clause 8.1
back to such Shareholder,

if Clause 82.2 applies, a Former Disclosed
Transferee of such Shareholder fails to transfer all
of the Shares previously acquired by it pursuant to
Clause 8.2 back to such Shareholder; or

any of the Shares of such Shareholder are
howsoever transferred to any person in breach of
this agreement,

in each case unless any of the events referred to in Clause 9.1.1,
Clause 9.1.4, Clause 9.1.5 or Clause 9.1.6 occurs with a prior written consent
of each of the other Shareholders.

From the date of occurrence (or deemed occurrence) of a Change of Control
in respect of the Affected Shareholder:

9.2.1

9.2.2

9.2.3

9.2.4

9.2.5

such Affected Shareholder shall be deemed to
have waived its right make any nominations
pursuant to Clause 4;

any persons appointed to, or engaged by, the
Company in any capacity by nomination of such
Affected Shareholder may at any time thereafter
be removed or replaced by the Shareholder 1 (if
any of the Minority Shareholders is the Affected
Shareholder) or by joint election of the Minority
Shareholders (if the Shareholder 1 is the Affected
Shareholder);

any person which the Affected Shareholder is
entitled to nominate to the Gompany pursuant to
Clause 4 shall from that date be nominated by the
Shareholder 1 (if any of the Minority Shareholders
is the Affected Shareholder) or by jaint election of
the Minority Shareholders (if the Shareholder 1 is
the Affected Shareholder);

such Affected Shareholder shall be deemed to
have waived its right to be Invited to, attend and
vote at any Company Shareholders Meetings,
execute any written resolutions and shall not be
required to count towards a quorum of any of such
meeting;

the right of the Directors nominated by such
Affected Shareholder to be invited to, attend and
vote at any Company Board Meetings and execute
any written resolutions shall be deemed to have
been suspended and none of such Directors shall
be required ta count towards a quorum of any of
such meeting;

23 -

Ai
9.3

9.4

9.2.6 any provision of this agreement which requires a
prior consent of such Affected Shareholder shall
no longer apply;

9.2.7 a Shareholder Consent shall be deemed to have
been obtained if given by the Sharehalder 1 (if any
of the Minority Shareholders is the Affected
Shareholder) or jointly by the Minority
Shareholders (if the Shareholder 1 is the Affected
Shareholder);

9.2.8 a Board Approval shall be deemed to have been
obtained if given by at least 1 Director nominated
by the Shareholder’ (if any of the Minority
Shareholders is the Affected Shareholder) or by at
least 1 Director jointly nominated by the Minority
Shareholders (if the Shareholder 1 is the Affected
Shareholder); and

9.2.9 such Affected Shareholder shall be deemed to
have given to each of the other Shareholders in
respect of which no Change of Control has
occurred or is deemed to have occurred (each of
such Shareholders, a “Non-Affected
Shareholder") an offer to acquire all of its Shares
at the lower of the fair market value of such Shares
and (if applicable) the price at which a transaction
giving raise to such Change of Control has been
completed.

Any of the Non-Affected Shareholders may accept the offer referred to in
Clause 9.2.9 by serving written notice on each of the Affected Shareholder,
the Company and the other Non-Affected Shareholders within 14 Business
Days from such Non-Affected Shareholder becoming aware of the relevant
Change of Control, provided that if the offer is not accepted by such Non-
Affected Shareholder within 14 Business Days from it becoming aware of the
relevant Change of Control, such Non-Affected Shareholder shall be deemed
to have irrevocably and unconditionally waived its right to acquire any of the
Shares of the Affected Shareholder in connection with such Change of
Control.

if the offer referred to in Clause 9.2.9 ls accepted by any of the Non-Affected
Shareholders within the required time period, Completion of the transfer of
the Shares of the Affected Shareholder to such Non-Affected Shareholder
shall take place on the terms of Clause 5.12 (for which purpose only the
Affected Shareholder shall be deemed to be the Selling Shareholder and the
Non-Affected Shareholder acquiring the Shares shall be deemed to be the
Non-Selling Shareholder) within 30 days from the latter of the date of the
acceptance of the offer and the date of issuance of the final valuation report
confirming the fair market value of the relevant Shares, provided however that
if the offer of the Affected Shareholder is accepted within the required time
period by more than one of the Non-Affected Shareholders, than the Shares
of the Affected Shareholder shall (unless otherwise agreed by all of the Non-
Affected Shareholders) be allocated armong all of the Non-Affected

24-
9.5

Shareholders as nearly as possible in the same proportions in which they
held the Shares of the Company immediately before completion of such an
acquisition,

A Change of Control (or a deemed occurrence thereof) in respect of a
Shareholder (notwithstanding whether or not any such Change of Control
occurs (or is deemed to have occurred) in compliance with, or in breach of,
this agreement) shall not howsoever release either such Shareholder, any of
its Affiliates or any person appointed to the Company in whichever capacity
by nomination of such Shareholder fram any obligations or any liabilities
imposed by, or arising under, this agreement or otherwise affect or extinguish
any such obligations or liabilities.

10 INFORMATION AND REPORTING

10.1

10.2

10.3

Each Shareholder (and its professional advisors) may during regular business
hours examine the books, records, accounts and compliance files to be kept
by the Company without unduly disrupting the on-going operations and
activities of the Company. Each Shareholder shall also be entitled to receive
all information it reasonably requires to keep it properly informed about the
business and affairs of the Company to protect its interests as a Shareholder
or to the extent required in connection with its tax, regulatory or compliance
affairs. For the avoidance of doubt, the right to obtain information in the
immediately preceding sentence includes, but is nat limited to, information
regarding compliance matters.

Without prejudice to the generality of Clause 10.1 the Company shall prepare
and submit to the Company Board and to the Shareholders the following
information as soon as practicable and not later than the times set out below
(in respect of the Financial Year ending 31 December 2015 and each
subsequent Financial Year):

10.2.1 audited annual accounts of the Company prepared
in accordance with IFRS in respect of the twelve
(12) month period ending 31 December in respect
of each Financial Year, within 90 days from the
end of the Financial Year to which they relate;

10.2.2 unaudited quarterly management accounts of the
Company comprising of not less than a balance
sheet, income staternent, and a cash flow
statement within 30 days from the end of the
reporting peried to which they relate.

Each Party shall, in a timely manner and as required from time to time, take
all commercially reasonable actions as may be necessary or appropriate to
cooperate with the other Parties to ensure that each Shareholder has all of
the information necessary to prepare and effect any notice to or filing with any
Governmental Authority, or respond to any request for information from a
Governmental Authority, as required by Applicable Law with respect to this
agreement.

11 DURATION AND TERMINATION

144

Subject to Clauses 11,2, Clause 11.3 and Clause 11.4, this agreement shall
11.2

11.3

11.4

terminate immediately:

14.4.4 on any date on which only one Shareholder
(together with its Affiliates) remains holding all
Shares then issued by the Company;

WA on the date on which an effective resolution is
passed or a binding order is made for the
Company's winding up; or

11:13 on the date on which all Shareholders agree in
writing to its termination,

if this agreement is terminated pursuant to Clause 11.1, then all further rights,
obligations and covenants of any Party contemplated hereby shall terminate
and cease to have effect immediately as of the date on which the termination
of this agreement becomes effective, except for:

11.2.1 the Surviving Provisions; and

141;:2:2 any rights and liabilities that have accrued under
this agreement prior to its termination.

The provisions of this agreement shall cease to apply to a Shareholder and
each of its Beneficiaries and Affiliates with effect from the Cessation Date in
respect of such Shareholder, except for:

11.3.1 the Surviving Provisions; and

1113.2 any rights and liabilities that have accrued under
this agreement prior to such Cessation Date.

The following provisions (the "Surviving Provisions") shall continue to have
effect notwithstanding any termination of this agreement or its ceasing to
apply to any of the Shareholders or its Beneficiaries, as the case may be:

11.4.4 Clause 1 (Definitions and Interpretation);
11.4.2 this Clause 11 (Duration and Termination);
11.4.3 Clause 12 (Notices);

11.4.4 Clause 13 (Confidentiality);

11.4.5 Clause 714 (Miscellaneous); and

11,4.6 Clause 15 (Governing Law and Jurisdiction).

12 NOTICES

12.1

Any notice or other communication pursuant to, or in connection with, this
agreement shall be:

Tels in writing in the English language (or be accompanied by a
translation inta English), and

421.2 delivered personally, or

- 26
12.2

12.3

12.4

12.5

12.1.3 sent by pre-paid express delivery through any of FedEx, DHL,
UPS or any comparable internationally recognised courier
company; or

12.1.4 sent by email to such email address as may from time to time
have been notified in writing to the other Parties in accordance
with this Clause 10 (subject to the original notice being delivered
to the same recipient personally or being delivered to any of
FedEx, DHL, UPS or comparable internationally recognised
courier company on the same day and being subsequently
delivered by such courier company to the same recipient by pre-
paid express delivery in the manner specified in this Clause 12).

in each case, to the Party due to receive that notice at the address set out in
Glause 12.6 (or to such other address as may from time to time have been
notified in writing to the other Parties in accordance with Clause 0).

Subject to Clause 12.3, any notice or other communication shall be deemed
to have been served:

12.2.1 if delivered personally, when left at the address of the relevant
recipient referred to in Clause 12.5;

12.2.2 if sent by pre-paid express delivery through either of FedEx,
DHL, UPS or comparable internationally recognised courier
company, on the date of its delivery to the relevant recipient,
which date shall be confirmed by the relevant courier company;
and

12.2.3 if sent by email, one hour from the time of transmission to the
relevant recipient unless the sender has received notification that
such email has not been successfully delivered to such recipient
(subject to the original notice being delivered to the same
recipient personally or being delivered to any of FedEx, DHL,
UPS or any comparable internationally recognised courier
company on the same day for delivery by pre-paid express
delivery in the manner specified in this Clause 6 and being
subsequently delivered by such courier company to the same
recipient by pre-paid express delivery in the manner specified in
this Clause 12).

if a notice is given or deemed to have been given at a time (other than from
10.00 to 17.00 at the place of receipt) or on a date which is not a Business
Day, it shall be deemed to have been given on the next Business Day
at 10.00 at the place of receipt.

To prove service, it is sufficient to prove that the envelope containing the
notice was properly addressed to the relevant recipient and posted.

in proving a transmission by email has taken place, it shall be sufficient to
prove that:

12.5.4 the email was sent to the correct email address of the relevant
recipient and that dispatch of the transmission from the sender's
external gateway was confirmed; and

27 -
12.6

12.6.2 the original notice was delivered to the same recipient personally
or by pre-paid express delivery through any of FedEx, DHL, UPS
or any comparable internationally recognised courier company
on the same day with the email in question in the manner
specified in this Clause 12.

Subject to Clause 0, the addresses for service of any notice pursuant to, or in
connection with, this agreement are:

12.6.1 in the case of the Shareholder 1, to:

Address: 2 Marina Boulevard, #66-08, the Sail
@ Marina Bay, Singapore (018987)

For the attention of:

 

Telephone number:

 

 

E-mail:
12,6,2 in the case of the Shareholder 2, to:
Address: 1 HaBonim, Kiryat Gat, Israel
8258201
For the attention of: Eldad Oz
Telephone number: +16462888777
E-mail: eldadozi@gmail.cormn

in the case of the Shareholder 3, to:

Address: 1 HaBonim, Kiryat Gat, Israel
8258201

For the attention of: Moshe Oz

Telephone number: +972543343018

E-mail: mosheoz13@gmail.com

in the case of the Company, to:

Address: | HaBonim, Kiryat Gat, Israel
8258201

For the attention of: Moshe Oz

Telephone number: +97288520034

E-mail: mosheoz13@gmail.com

A Party may notify the others of a change to any of the details
for it. The notice must comply with the terms of Clause 12.1 and
must state the date on which the change is to occur, That date
must be on or after the 5" Business Day after the date on which
the notice is delivered on the terms of this Clause (2,

- Da -
13 CONFIDENTIALITY

13.1 “Confidential Information” means any information:

1act,4

13.1.2

13.1.3

which either Party may have or acquire (whether
before or after the date of this agreement) in
relation to the customers, business, operations,
assets or affairs of the Company;

which either Party or any of its Affiliates may have
or acquire (whether before or after the date of this
agreement) in relation to the beneficial owners,
Disclosed Transferees, Affiliates, customers,
business, operations, assets, ownership structure
or other affairs of the other Party or any of the
other Party's Affiliates, as a consequence of the
negotiations relating to this agreement or the
performance of this agreement, or

which relates to the contents of this agreement (or
any agreement or arrangement entered into
pursuant to this agreement),

but excludes the information in Clause 13.2.

43.2 Information is not Confidential Information if:

13.2.1

13.2.2

it is or becomes public knowledge or otherwise
comes within the public domain other than as a
direct or indirect result of the information being
disclosed in breach of this agreement, or

the Parties agree in writing that it is not
confidential.

13.3 Each Parly shall at all times use all reasonable endeavours to keep
confidential (and to ensure that its directors (including the Directors),
employees, agents, Affiliates and the directors, employees and agents of
such Affiliates) shall keep confidential any Confidential Information and shall
not use or disclose any such confidential information except:

13.3.1

13.3.2

to such professional advisers, consultants, agents,
representatives, employees or officers of that Party
or any, or those, of its Affiliates, if necessary to
advise that Party on any matter arising out of this
agreement or to facilitate the transactions
contemplated by this agreement or any part of
those transactions, if the disclosing Party procures
that the persons to whom the information is so
disclosed keep it confidential as if they were that
Party;

to an Affiliate of that Party, where such disclosure
is for a purpose related to the operation of this
agreement or otherwise for the compliance by any
such Affiliate with the provisions of this agreement;

29.
st

13.3.3

13.3.4

13.3.5

13.3.6

13.3.7

13.3.8

13.3.9

to any person whenever nominated on the terms of
this agreement by that Party to the Company,
where such disclosure is for a purpose related to
the operation of this agreement or otherwise for
the compliance by any such person with the
provisions of this agreement;

with the written consent of the other Party or the
Party's Affiliate that the information relates to (as
applicable);

as may be required by any Applicable Laws and/or
the rules of any stock exchange or Governmental
Authority, when the Party concerned (if permitted
by Applicable Laws) shall supply a copy of the
required disclosure to all other Parties before it is
disclosed and (if permitted by Applicable Laws)
incorporate any amendments or additions
reasonably required by any other Party;

to such banks, financial institutions, investors or
other finance providers as are reasonably
necessary to obtain any financing in connection
with this agreement or any transactions
contemplated by this agreement or any part of
those transactions, if the disclosing Party procures
that the persons to whom the information is
disclosed keep it confidential as if they were that
Party;

to any Taxation Authority to the extent reasonably
required for the purposes of the Tax affairs of the
Party concerned or any of its shareholders,
members or Affiliates (as applicable);

to the extent that the disclosure is required to
protect the disclosing Party's interest in any legal
proceedings, including any Dispute, but shall (for
the avoidance of doubt, save for any disclosure in
connection with any Dispute) use reasonable
endeavours to consult the other Party and to take
into account any reasonable requests it may have
in relation ta the disclosure before making it;

to the extent that the disclosure is required under
any arrangements in place under which
negotiations relating to terms and conditions of
employment or appointment are conducted
(including the employment or appointment of any
person seeking to take any office or other position
within the Company), if the disclosing Party
procures that the persons to whom the information
is so disclosed keep it confidential as if they were
that Parly; and/or

30 -
14

13.4

13.6

43.3.10 to a proposed Independent Buyer of that Party's
Shares or the Shares of its Shareholding Affiliates
(as applicable), provided that such disclosure is
strictly for the purposes of enabling such
independent Buyer to determine whether or not to
make an offer for such Shares, or to determine the
level of such offer, having made such Independent
Buyer aware of the requirement to comply with this
Clause 13.

Each Party shall inform any officer, employee or agent or any professional
adviser advising it in relation to the matters referred to in this agreement, or to
whom it provides the Confidential information, that such information is
confidential and shall require them:

13.4.4 to keep it confidential; and

13.4.2 not to disclose it to any third party (other than
those persons to whom it has already been
disclosed in accordance with the terms of this
agreement).

Upon termination of this agreement or its ceasing to apply to a Party (as
applicable), such Party may demand from the other the return of any
documents containing the Confidential Information in relation to the first Party
and/or its nominees and by notice whereupon such other Party shall (and
shail use all reasonable endeavours to ensure that its Affiliates, and its
officers and employees and those of its Affiliates) shall:

13.5.1 return such documents; and

13.5.2 destroy (to the extent possible) any copies of such
documents and any other document or other
record reproducing, containing or made from or
with reference to the Confidential Information,

(save, in each case, for any submission to or filings with any Governmental
Authorities or any stock exchange). Such return or destruction shall take
place as Soon as practicable after the receipt of any such notice.

The obligations of each Party (including any Shareholder who has ceased to
hold any of the Shares) in this Clause 13 shall continue without limit in time
and notwithstanding termination of this agreement or its ceasing to apply to
such Party for any reason whatsoever.

MISCELLANEOUS

14.1

14,2

Assignment. Save as otherwise set out in this agreement, neither Party
may, save with a prior written consent of all other Parties, assign, transfer,
delegate, sub-contract, mortgage, charge, put into trust or otherwise deal with

this agreement, and/or ali or any of its rights or obligations arising under or

out of this agreement and/or the benefit of all or any of the other Party's
obligations under this agreement.

Entire Agreement. This agreement (together with all documents referred to
in it) constitutes the entire agreement between the Parties in relation to its

-31-
14.3

14.4

14.5

14.6

subject matter and replaces and extinguishes all prior agreements,
undertakings, arrangements or statements (in whatever form) with respect to
that subject matter.

impossibility to give effect to this agreement. To the extent that after the
date hereof any changes to any Applicable Laws are made or any decision of
any court or other Governmental Authority of competent jurisdiction is issued
SO as:

14.3.1 any provision of this agreement or the Articles is
rendered void or voidable; or

14.3.2 the rights and obligations of the Parties or the
Shareholders as reflected herein cannot be given
effect, fully enforced, exercised, complied with
and/or implemented in the Articles, in each case as
envisaged by this agreement,

the Parties have agreed to amend this agreement and/or the Articles to the
extent necessary and reasonably possible to give effect, to render
enforceable or to implement the rights and obligations of the Parties pursuant
io this agreement together with the management and corporate governance
structure as set out herein,

Discrepancy between this agreement and the Articles. If there shall at any
time be any discrepancy between the provisions of this agreement on the one
hand and the provisions of the Articles on the other, the provisions of this
agreement shall prevail among the Shareholders perse and in their
relationships among themselves and the Company, and each Party shall:

14.4.1 take such steps as may be necessary to amend
the Articles in order to give effect to the provisions
of this agreement and align the Articles with this
agreement; and/or

14.4.2 exercise the rights attached to its Shares or
atherwise provided for by this agreement (and take
all Necessary Actions so as to procure that any
person appointed to the Company by nomination
of such Party takes or omits to take such actions
as may be required or available under the Articles)
in such a way that the provisions of this agreement
shall be complied with including, where
appropriate, the carrying into effect of such
provisions as if they were embodied in the Articles.

Consents. Where this agreement provides that any particular transaction or
matter requires a consent, approval or agreement of any Party (including a
Shareholder Consent), that consent, approval or agreement shall be given or
made in writing and may be given or made subject to such terms and
conditions as that Party may impose and any. breach of those terms and
conditions by any person subject to them shall itself be deemed to be a
breach of the terms of this agreement.

Waivers and Remedies, lf any Party fails to exercise or delays in exercising

+32 -
ro

14.7

14.8

14.9

14.10

14.11

14.12

14.13

14.14

14.15

14.16

14.17

any right or remedy under this agreement that failure or delay shall not
constitute a waiver of the right or remedy or a waiver of any other rights or
remedies which such Party may otherwise have.

No single or partial exercise by either Party of any right or remedy under this
agreement shall prevent any further exercise of the right or remedy or the
exercise of any other right or remedy,

Any waiver of any right, power or remedy under this agreement shall be in
writing and may be given subject to such conditions as the grantor may in its
absolute discretion decide. Any such waiver (unless otherwise specified)
shall only be a waiver in the particular instance and for the particular purpose
for which it was given.

Each Party's rights and remedies contained in this agreement are in addition
to, and not exclusive of, any other rights or remedies available to it under any
Applicable Law

Further Assurance. The Company and the Shareholders shall (and shall
procure that their respective nominees shall) do, execute and perform all
such further deeds, documents, assurances, acts and things as any Party
may reasonably require to give effect to the terms of this agreement.

Relationships of Parties. Nothing in this agreement shall be deemed to
constitute a partnership, association or other co-operative entily between any
of the Parties or constitute any Party the agent of any other Party for any
purpose.

Joint Obligations, Except as otherwise provided for by this agreement, all
covenants and other obligations given or entered into by the Minority
Shareholders are given or entered into jointly and severally.

Invalidity. |f any provision of this agreement is held to be unenforceable or
illegal, in whole or in part, that provision or part shall, to that extent, be
deemed not to form part of this agreement but the enforceability of the
remainder of this agreement shall remain unaffected.

Variation. With effect frorn the Cessation Date in respect of a Shareholder
this agreement may be varied without reference to (or the need for the
signature on any relevant document of) that Shareholder, provided that such
variation shall not give rise to any new or increased liability of that
Shareholder.

Save as otherwise set out in Clause 12.15, no amendment or variation of this
agreement or of any of the documents referred to in it shall be valid unless it
is in writing and signed by or on behalf of each of the Parties.

Counterparts. This agreement may be executed in as many counterparts
(including facsimile counterparts) as may be required. It shall not be
necessary that the signatures of, or on behalf of, each Party, or that the
signatures of all persons required to bind any Party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each Party, or that the signatures of the persons required to bind any Party,
appear on one or more of the counterparts.

All counterparts together constitute the same document. It shall not be

_/ 4a
15

14.18

14.19

14.20

14.21

14.22

necessary in making proof of this agreement to produce or account for more
than a number of counterparts containing the respective signatures of, or on
behalf of, all of the Parties hereto.

Third Party Rights. A person who is not a Party (unless such person
becomes a Party by executing a Deed of Adherence) shall have no rights to
rely on or enforce any term of this agreement provided that this does not
affect any right or remedy of the third party which exists or is available
pursuant to any Applicable Law.

The rights of the Parties hereto to terminate, rescind or agree to any variation,
waiver or settlement under this agreement are not subject to the consent of
any person that is not a Party to this deed, unless otherwise required by any
Applicable Law.

English Language. All other documents provided under or in connection
with this agreement must be:

1420.1 in English; or

14.20.2 if not in English, accompanied by a certified English translation
and, in this case, the English translation will prevail unless the
document is a constitutional, statutory or other official document.

lf this agreement is translated into any language other than English, the
English language text shall prevail and any questions of interpretation shall
be addressed solely in the English language.

Costs. Unless otherwise provided for in this agreement, all costs in
connection with the negotiation, preparation, execution, performance and
implementation of this agreement, and any documents referred to in it, shall
be borne by the Party that incurred the costs.

GOVERNING LAW AND JURISDICTION

15.1

16.2

15.3

15.4

This agreement and any dispute, controversy or claim arising out of or in
relation to this agreement or its existence or formation or arising out of or in
relation to the transactions contemplated by it or its formation, or the breach,
termination or invalidity of it or those transactions, including any non-
contractual dispute or claim (a “Dispute") shall be governed by and construed
in accordance with the laws of Israel,

The Parties agree that any legal proceedings may be served on them by
delivering a copy of such proceedings to them at their respective addresses
set out in Clause 12.6 (or to such other address as may from time to time
have been notified in writing to the other Parties in accordance with
Clause 0).

The Parties agree to use all reasonable efforts to resolve any Dispute by
mutual agreement,

The Parties irrevocably agree that if the Parties are unable to resolve a
Dispute by mutual agreement within a period of 15 Business Days after the
giving by either Party to the other of a notice invoking this provision, then
such Dispute shall be referred to and finally resolved by arbitration in
accordance with the provisions of Clause 15.5 through Clause 15.11

. 44 -
15.5

15.6

15.7

15.8

15.9

16.10

15.14

The arbitration shall be conducted under the laws of the State of Israel,

The number of arbitrators shall be three. The claimant shall nominate one
arbitrator (or if there is more than one claimant, the claimants, Irrespective of
number, shall nominate jointly one arbitrator); the respondent shall nominate
the second arbitrator (or if there Is more than one respondent, the
respondents, irrespective of number, shall nominate jointly one arbitrator).
The two arbitrators nominated by the Parties shall within 30 days of the
appointment of the second arbitrator agree upon and nominate a third
arbitrator who shall act as chairman of the Arbitral Tribunal. If no such
agreement is reached within 30 days, the Head of the Israeli Bar of
Association shall appoint a third arbitrator to act as chairman of the Arbitral
Tribunal.

In the event the claimant(s) or the respondent(s) shall fail to nominate an
arbitrator within the time limits specified in the Israeli law, such arbitrator shall
be appointed by the Head of the Israeli Bar of Association. In the event that
both the claimant(s) and the respondent(s) fail to nominate an arbitrator within
the time limits specified in the Israeli law, all three arbitrators shall be
appointed by the Head of the Israeli Bar of Association who shall designate
one of them as chairman.

lf all the Parties to an arbitration so agree in writing following the filing of a
Request, any arbitration commenced pursuant to this agreement shall be
heard by a sole arbitrator appointed by the Head of the Israeli Bar of
Association.

The seat or legal place of arbitration shall be Tel Aviv, Israel. The language
used in the arbitration shall be English. All documents submitted in
connection with the proceedings shall be in the English language, or, if in
another language, accompanied by a certified English translation.

Any award issued by an Arbitral Tribunal in any arbitration proceedings
commenced pursuant to this Clause 15 shall be final and binding on the
parties thereto. Judgement upon the award may be entered by any court
having jurisdiction thereover.

For the purposes of arbitration pursuant to this Clause 15, the Parties waive
any right of application to determine a preliminary point of law or appeal
under the applicable law.

-35-
SCHEDULE 1
Definitions and rules of interpretation

1 in this agreement, all defined terms shall have the meanings assigned to them in this
paragraph 14 of this Schedule 7, subject to any express contrary indication:

14

1.2

1.3

“Affected Shareholder’ has the meaning given in Clause 9.1 and shall be
construed so as to include:

4.4.4 if Clause 9.1.4 applies, the Former Affiliate of the relevant
Shareholder:
1.1.2 if Clause 9.1.5 applies, the Former Disclosed Transferee of the

relevant Shareholder; and

1.1.3 in the case of any of the Minority Shareholders, any person
which acquires, or obtains any other rights in respect of, any of
the Shares of such Minority Shareholder upon such Minority
Shareholder either (a) passes (or pursuant to the requirements of
the Applicable Law is deemed to have passed) away, (b)
becomes of unsound mind (which includes lacking capacity
under any Applicable Law in the relevant jurisdiction); or (c)
becomes a patient under any statute relating to mental health or
otherwise legally incapable under any Applicable Law in the
relevant jurisdiction:

“Affiliate” in respect of any person, means a person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such person, and with reference to an individual, in
addition to the foregoing, means:

1.2.4 that individuals spouse and any sibling (excluding the
Shareholders), parent, child or stepchild of that individual or that
individual's spouse; and

1.2.2 any Personal Holding Arrangement in respect of which such
individual or any person referred to in paragraph 1.2.1 of this
Schedule 1 is the Ultimate Beneficiary,

and with reference to a Shareholder, in addition to any of the foregoing, shall
be construed so as each of such Shareholder and its Disclosed Transferees
from time to time (for certainty, only for so long as such Disclosed Transferee
remains to be the Disclosed Transferee of such Shareholder) shall be
considered to be the Affiliates of each other notwithstanding whether or not at
any point in time any of such Shareholder and/or its relevant Disclosed
Transferee meets any of the other requirements of this paragraph 1.1 for
otherwise being considered to be an Affiliate of the relevant person, provided
however that immediately upon ceasing by a person (or being deemed
pursuant to this agreement to have ceased) to be Disclosed Transferee of
such Shareholder, such person shall cease to be the Affiliate of such
Shareholder and any of its Affiliates for the time being;

“Applicable Laws” or “Applicable Law” means all regional, federal, national
and supranational laws, rules, regulations and statutory provisions, including
those imposed by any Governmental Authority that apply from time to lime to
@ person or activity in the circumstances in question;

- 36 -
1.4

1.6

1.7

1.8

1.9

1.11

1.13

“Appointing Shareholder’ has the meaning given in Clause 4.12;

“Articles” means the articles of association of the Company from time to
time;

“Board Approval’, means either an approval:

1.6.1 by a simple majority of all of the Directors participating in a duly
convened and quorate Company Board Meeting; or

1.6.2 given in writing by ail the Directors,

“Board Meeting Quorum Requirements” has the meaning given in
Clause 4,17:

“Budget” means a budget of the Company for a particular Financial Year
approved, and as amended, from time to time by the Company Board in
accordance with this agreement;

“Business” has the meaning given in Clause 2.1;

“Business Day" means a day (other than a Friday or Saturday or Sunday)
when banks in each of:

4.10.1 Singapore
1.10.2 Israel; and
4.10.3 Moscow (the Russian Federation),
are open for business;

“Business Plan” means a business plan for the Company for each Financial
Year approved, and as amended, from time to time by the Company Board in
accordance with this agreement,

“CEO” has the meaning given in Clause 4.20;

“Cessation Date’ in respect of a Shareholder, means the later of the date on
which such Shareholder ceases to be the Holder of any Shares and the date
on which all Affiliates of such Shareholder cease to be the Holders of any
Shares;

“Company” has the meaning first given above;

“Company Board” means the board of Directors of the Company as it is
constituted from time to time;

“Company Board Meeting” means a meeting of the Company Board;

“Company Shareholders Meeting’ means a general meeting of the
Shareholders of the Company;

“Confidential Information" has the meaning given in Clause 13.1;

“Constitutional Documents” in respect of any corporate body, means the
memorandum of incorporation, articles of association, bylaws, charter, any
partnership agreement, joint venture agreement, shareholders agreemeni,
re

1.20

trust deed or declaration of trust, limited liability company agreement or any
other documents governing the affairs of such body corporate and any
amendments thereto;

“Control’ in relation to a person, means the power (whether direct or indirect
and whether or not exercised) of another person (or persons acting in
concert, in which case it is deemed that any person from that group of
persons has the right to Control) to secure (directly or indirectly) that its affairs
are conducted in accordance with the wishes of that other person (or persons
acting in concert) by virtue of:

1.20.1 the direct or indirect ownership or Control of more than 50 per
cent. of the voting shares or charter capital of the relevant
person; or

1,20.2 the ability to direct (directly or indirectly) the casting of more than
50 per cent. of the votes exercisable at general shareholders,
participants, members or partnership meetings of the relevant
person on all, or substantially all, matters; or

1.20.3 the direct or indirect right or power to appoint or remove directors
or members of any management body of the relevant person
holding a majority of the voting rights at meetings of the relevant
board or management body on all, or substantially all, matters; or

1.20.4 the direct or indirect right or power to appoint or remove the chief
executive officer, the sole executive director (or any person
occupying the position of the chief executive officer or the sole
executive director by whatever name called) of the relevant
person, or

1.20.5 the ability to exercise (directly or indirectly) any contractual right
or right in equity as a settlor, executor, trustee, protector,
enforcer or beneficiary of any Personal Holding Arrangement;
and/or

1.20.6 the right to exercise (directly or indirectly) a Dominant Influence

over the relevant person by means of a right contained in the
person’s Constitutional Documents or by virtue of a binding
contract (including through any fiduciary arrangement) or
otherwise,

where for all purposes of this agreement:

1.20.7 “Dominant Influence” means the right of one person to give
(directly or indirectly) directions with respect to the operating and
financial policies of another person with which its directors are
obliged to comply whether or not they are for the benefit of that
other persan;

. 1.20.8 unless this agreement otherwise expressly provides, a “Change

of Control” occurs if a person (or persons acting in concert) who
howsoever Controls another person ceases to do so or if another
person (other than such person or persons acting in concert)
acquires Control of it (in all cases a result of any actions, events
or circumstances and whether directly or indirectly, lawfully or

- 38 -
121

1.22

1.23

1.24

1.20.9

1.20.10

1.20.14

unlawfully and whether or not voluntary, unwillingly, through
operation of any Applicable Law, any Governmental Authority
order or otherwise);

“Control” (when used as a verb), "Controlled", "under common
Control with’ and "Controlling" shall be construed accordingly;

"persons acting in concert", in relation to a person, are persons
which actively co-operate, pursuant to an agreement or
understanding (whether formal or informal), with a view to
obtaining or consolidating direct or indirect Control of that person,
and

a Personal Holding Arrangement which has any Ultimate
Beneficiary, shall be deemed to be Controlled by that Ultimate
Beneficiary;

“Go-sale Notice” has the meaning given in Clause 6.7;

"Deed of Adherence" means a deed of adherence to this agreement in, or
substantially in, the form set out in Schedule 3;

"Director" means a director of the Company, including any person occupying
the position of director of the Company by whatever name called;

"Disclosed Transferee" in respect of a Shareholder and each of its
Shareholding Affiliates from time to time, means:

1.24.1

1.24.2

1.24.3

each individual, company or other persons whom all
Shareholders shall have agreed in writing on or before the date
of this agreement to be a Disclosed Transferee of the relevant
Shareholder for the purposes of this agreement (in the case of an
individual, for so long as the relevant individual remains, or
pursuant to the requirements of the Applicable Law is deemed to
have being, alive and, in the case of a company, for so long as
the relevant company legally exists), provided that no
subsequent replacement of any such agreed Disclosed
Transferee is allowed by a Shareholder unless with a prior
written consent of the other Shareholders (and if such consent is
given in respect of any person, such person shall be considered
to be a Disclosed Transferee of the relevant Sharehalder on the
terms hereof for all purposes of this paragraph 1.23 of
Schedule 1};

each legal heir and/or heir by will of each Disclosed Transferee
of such Shareholder referred to in paragraph 1.24.1 of this
Schedule 1, provided that any such legal heir and/or heir by will
shall only become a Disclosed Transferee for the purposes of
this agreement with effect from the date when the relevant
Disclosed Transferee (of which such individual is the legal heir
and/or heir by will) passes (or pursuant to the requirements of the
Applicable Law is deemed to have passed) away,

any Personal Holding Arrangement of which any of the Disclosed
Transferees of such Shareholder is from time to time the Ultimate
Beneficiary, provided that in respect of any legal heir and/or heir

39 -

fice
4.25

1.26

1.27

1.24.4

by will of any of such Disclosed Transferees the provisions of this
paragraph 1.24.3 shall only apply (and such legal heir and/or heir
by will shall become a Disclosed Transferee for the purposes of
this agreement) with effect from the date when the relevant
Disclosed Transferee (of which such individual is the legal heir
and/or heir by will) passes (or pursuant to the requirements of the
Applicable Law is deemed to have passed) away; and/or

any person which is from time to time directly or indirectly,
through one or more intermediaries Controlled by any of the
Disclosed Transferees of such Shareholder, provided that in
respect of any legal heir and/or heir by will of any of such
Disclosed Transferees the provisions of this paragraph 1.24.4
shall only apply (and such legal heir and/or heir by will shall
become a Disclosed Transferee for the purposes of this
agreement) with effect from the date when the relevant Disclosed
Transferee (of which such individual is the legal heir and/or heir
by will) passes (or pursuant to the requirements of the Applicable
Law is deemed to have passed) away;

“Dispute” has the meaning given in Clause 15.1;

“Encumbrance” means (in each case, howsoever imposed or created,
whether exercisable now or in the future and whether contingent or not) any:

1.26.4

4.26.2

1.26.3

1.26.4

1.26.7

1.26.8

mortgage, charge, pledge, negative pledge, equity, assignment,
hypothecation, security interest or lien securing any obligation of
any person;

option, right to acquire, title retention, restriction in respect of
power of sale, right of pre-emption or first refusal;

right to exercise (including to waive) any voting, veto or similar
rights;

right to call for allotment, conversion, issue, exchange, sale or
transfer of any shares or any other interest, or any other security,

option or instrument giving rise to any right over share, charter or
other capital (whether authorised, issued or unissued);

right of set-off or other arrangement under which money or
claims to, or for the benefit of, any person may be applied or set
off so as to effect discharge of any sum owed or payable to any
person;

type of preferential arrangement the effect of which is to give a
creditor in respect of indebtedness a preferential position in
relation to any asset of a person on any insolvency proceeding of
that person; and/or

other form of encumbrance or third party right or claim, or any
agreement, arrangement, obligation and/or commitment to create
or creating any of the foregoing;

"Financial Year’ means a time period commencing on 1 January of each

~ AO -
1.28
1.29

1.30

1.31

4.92

1:33

1.34

1.35
1.36

1.37

1.38

calendar year and ending on 31 December of that year;
“Former Affiliate’ has the meaning given in Clause 6.1.4,
“Eormer Disclosed Transferee” has the meaning given in Clause 8.2.2;

“Governmental Authority" means, in relation to anywhere in the world, any
supra-national, federal, national, state, municipal or local government, body
or authority, any subdivision, court, administrative agency or commission or
other authority thereof, or any quasi-governmental or private body exercising
any regulatory, Taxation, importing or other governmental = or
guasi-governmental authority,

“Holder” In relation to a Share, a person whose name is entered in the
register of members of the Company as the holder of that Share fram time to
time;

“IFRS” means the International Financial Reporting Standards issued from
time to time by the International Accounting Standards Board;

"Independent Buyer" has the meaning given in Clause 5.6;

“Intellectual Property Rights" means any (i) copyrights, patents, database
tights and rights in trademarks, designs, know-how and confidential
information (whether registered or unregistered), (ii) applications for
registration, and rights to apply for registration, of any of the foregaing rights
and (iii) all other intellectual property rights and equivalent or similar forms of
protection existing anywhere in the world;

“Lock-up Period" has the meaning given in Clause 5.15;

“Losses” means any and all losses (including any diminution of value),
liabilities, claims, damages, penalties, fines, costs (including costs of
mitigation and/or rectification and costs incurred in establishing, defending or
enforcing a claim) and expenses (including reasonable legal and other
professional fees and management time) whenever and howsoever suffered
or incurred;

“Minority Shareholders" means collectively the Shareholder 2 and the
Shareholder 3;

“Necessary Actions’ in respect of a result required to be caused, means all
lawful actions necessary to cause such result (to the extent such actions are,
at the time they are required to be taken, within the power of a person obliged
to take such actions), which actions may include:

1.38.1 exercising voting rights or voting or providing a written consent or
proxy with respect to any shares or other equity interest held in
or by any other person (including any shares or other equity
interest over which that person exercises voting Control),

1.38.2 causing the adoption of shareholders, board of directors and/or
other resolutions and/or any necessary amendments to any
Constitutional Documents of the relevant person,

1.38.3 causing any representatives and/or nominees of a Shareholder

At
1.39
1.40
1.44
1.42
1.43
1.44
1.45
1.46
1.47

1.48

1.49

1.38.4

1.38.5

1.38.6

and/or any person appointed to the Company in whichever
capacity by nomination of such Shareholder to act in a certain
manner or causing them to be removed in the event they do not
act in such manner, provided that the power of a Shareholder to
cause any of the persons appointed to the Company in
whichever capacity by nomination of such Shareholder to so act
is assumed for all purposes of this agreement,

furnishing all the necessary instructions to the trustees, settlors,
protectors, agents or any other representatives of such person;

executing agreements and instruments that are reasonably
necessary or desirable to achieve such result, and

receiving from, making, or causing to be made with, any
Governmental Authorities or other persons, all filings, approvals,
registrations, any other authorisations or similar actions that are
required to achieve such result;

"Non-Affected Shareholder’ has the meaning given in Clause 9.2.9;

“Non-Selling Shareholder” has the meaning given in Clause 5.6.4;

"Offer" has the meaning given in Clause 5.6;

“Offer Notice” has the meaning given in Clause 5.6,

“Offer Period" has the meaning given in Clause 5.7,

"Offer Price” has the meaning given in Clause 5.6.3;

“Offer Requirements" has the meaning given in Clause 5.6

"Offered Shares” has the meaning given in Clause 5.7.1;

"Parties" means the parties to this agreement from time to time;

“Personal Holding Arrangement’ means any:

1.48.1

1.48.2

1.48.3

trust (which shall include a reference to its trustee or trustees
where relevant) whether or not discretionary, revocable or
irrevocable, and whether or not evidenced by a trust deed or a
declaration of trust;

private foundation (which shall include where relevant a
reference to its board, council, the sole manager or director),
and/or

any equivalent thereof in any jurisdiction,

in each case wherever and howsoever made, settled, incorporated, created
or established;

“Relevant Proportion" in respect of a Shareholder, a percentage calculated

by:
1.49.1

dividing the total number of the Shares held by that Shareholder
from time to time by the total number of the Shares (including the

.42-

\v h
1.50

1.54

1.52

1,53

1.54

1.55

1,56

1.57

1.58

1.59

1.60

1.61

1.62

1.63

Shares held by that Shareholder) in issue from time to time; and
1.49.2 then multiplying that figure by 100;
"Selling Shareholder” has the meaning given in Clause 5.6,

“Share Transfer Rights” means the right of a Shareholder to exercise on the
terms of Clause 5.7 either a Transfer Pre-emption Right or to serve a
Transfer Approval Notice in each case in connection with a proposed transfer
by the other Shareholder of its Offered Shares to an Independent Buyer,

“Shareholder Gonsent” means an approval given in a quorate and duly
convened Company Shareholders Meeting or in writing by 100% of the
Shareholders (or their respective Shareholder Representatives);

“Shareholder Representative” has the meaning given in Clause 4.2,

“Shareholders” means collectively Shareholder1, Shareholder 2 and
Shareholder 3 and “Shareholder” means any of them;

"Shareholders Meeting Quorum Requirements’ has the meaning given in
Clause 4.8;

"Shareholder 1”, “Shareholder 2" and “Shareholder 3” have the respective
meanings first given above;

“Shares” means the Company’s ordinary shares one (1) New Israeli Shekel
par value;

"Surviving Provisions” has the meaning given in Clause 11.4;
“Transfer Approval Notice” has the meaning given in Clause 5.10.1;
"Transfer Pre-emption Right” has the meaning given in Clause 5.8.1;

“Transfer Pre-emption Right Exercise Notice’ has the meaning given in
Clause 5.9.1;

“Ultimate Beneficiary” in respect of a Personal Holding Arrangement means
an individual who (or the members of whose family have) at the time in
question has the beneficial right or interest (arising from being a beneficiary
of such Personal Holding Arrangement) to receive, directly or indirectly, 50
per_cent. or more (as determined on a look-through basis, where applicable)
of any proceeds, distributions or assets of, or from, such Personal Holding
Arrangement; and

“US$, “USD” or “Dollars” means United States Dollars, the lawful currency of
the United States of America.

The rules of interpretation set out in paragraph 3 through paragraph 17 (inclusive) of
this Schedule 1 apply in this agreement, subject to any express contrary indication.

Any references to “this agreement” are to this share purchase agreement as the
same may be amended, reinstated or varied from time to time pursuant to its terms.

Any references to the “date of this agreement’ or the “date hereof" are to the clate
of execution and delivery of this agreement by all Parties.

- 43 -
10

4

12

13

14

The Schedules form part of (and are incorporated into) this agreement.

The headings to Clauses, Schedules and paragraphs are for convenience only and
shall not affect the interpretation or construction of this agreement.

A reference to a “person” includes a reference to:

TA any individual, firm, partnership, company, society, Governmental Authority,
government, state or agency of a state, association (including unincorporated
association), body corporate, joint venture, Personal Holding Arrangement,
works council or employee representative body (in each case, whether or not
having separate legal personality) wherever and howsoever incorporated or
situated; and

Tie that person's legal personal representatives, trustees in bankruptcy and
successors,

Unless the context otherwise requires:
8.4 words denoting the singular shall include the plural and vice versa;
B.2 words denoting a gender shall include all genders; and

8.3 references to (or to any specified provision of) this agreement or any other
document shall be construed as references to this agreement, that provision
or that document as in force and as amended from time to time,

A reference to any Applicable Law, statute, statutory provision or subordinate
legislation includes a reference to it as modified, replaced, amended and/or re-
enacted from time to time (before or after the date of this agreement) and any prior or
subsequent legislation made under it but this paragraph 9 shall not operate so as to
impose on any Party any greater obligation than would otherwise apply.

A reference to a “company” shall include any company, corporation or other body
corporate, wherever and howsoever incorporated or established.

Any phrase introduced by the terms “including”, “include”, “in particular’ or any
similar expression shall be construed as illustrative and shall not limit the sense of the
words preceding those terms.

A reference to a Clause or Schedule Is to a clause of or schedule of this agreement
and a reference to a paragraph is to a paragraph of the relevant Schedule or the
relevant part of the relevant Schedule (as applicable).

References to “writing” or “written” shall include any modes of reproducing words in
a legible and non-transitory form and, for the avoidance of doubt, include, but only
when expressly set out in this agreement, electronic mail.

Unless otherwise provided for in this agreement, references to any “liability” shall be
construed so as to include, as at any determination date, any liability, obligation,
commitment, covenant or undertaking of any nature or kind, whether actual,
contingent or otherwise including any interest, fine, penalty, surcharge, fee, cost,
expense or tax relating thereto.

A reference to “transfer" or “disposal” in respect of any Share, asset, thing or any
other interest, or any legal or beneficial title or interest therein, or any benefit or
entitlement derived therefrom, when used as a noun, includes, without limitation

-44-
16

17

(direct or indirect):

15.1 the sale, assignment, transfer, derivative, swap or any other disposal whether
or not in exchange for any consideration (including by contribution to a share
or charter capital, through distribution of any dividend or other profit in kind,
donation, gift or other gratuitous disposal, by way, or as a result, of any
merger, consolidation, division, — extraction, transformation, other
reorganisation, accession, restructuring, liquidation, winding-up, dissolution,
bankruptcy or otherwise);

15.2 the creation of or permitting to subsist of any Encumbrance;,

15.3. the creation of any Personal Holding Arrangement or the conferring of any
interest (including any beneficial interest) in respect thereof;

15.4 any agreement, arrangement or understanding in respect of the right to
receive dividends or other distributions or in respect of voles, management or
exercise of any other rights in respect thereof or;

15.5 any waiver, renunciation or assignment of any right to subscribe or receive
such or any other Share, asset, thing or any other interest, or any legal or
beneficial interest therein;

15.6 the issue of a depositary receipt in respect of any Share, asset, thing or any
other interest; and/or

15.7 the transmission or attachment of such or any other Share, asset. thing or
any other interest by operation of any Applicable Law or any Governmental
Authority order,

and when used as a verb, means to do (directly or indirectly) or agree (whether or not
subject to any condition) or purport to do any of the foregoing.

Unless otherwise provided for in this agreement, a word or expression used in any
notice given in connection with this agreement has the same meaning in that notice
as in this agreement.

Any reference to a “day” (including within the phrase "Business Day") shall mean a
period of 24 (twenty-four) hours running from midnight to midnight; unless specified
otherwise, any reference to a “day” shall mean a reference to a calendar day.

- 45 -
‘SCHEDULE 2
The Company

 

Name:

CAA Industries Ltd.

 

Type of corporate entity:

Private Limited Liability Company

 

Date of incorporation:

September 19, 2007

 

Jurisdiction of incorporation:

Israel

 

Registration number:

51-403083-2

 

 

 

 

Registered office: { HaBonim, Kiryat Gat, Israel 8258201
issued share capital: NIS100,000

Number of issued shares: 116

Nominal value of one share: NIS4

 

Registered shareholders:

Eldad Oz and Moshe Oz

 

 

 

 

 

 

 

Directors: Eldad Oz and Moshe Oz
Auditors: BDI Ziv Hatt
Accounting reference date: December 31

r= a
SCHEDULE 3
Form of Deed of Adherence

THIS DEED OF ADHERENCE is made on [DATE]

BETWEEN:

(1)

(2)

CAA INDUSTRIES LTD., a company incorperated and existing in accordance with
the laws of the State of Israel, with registration number XX-XXXXXXX and having Its
registered office at 1 Habonim St. Kiryat Gat, Israel (the “Company”); and

[NAME], a company incorporated and existing in accordance with the laws of
[PLEASE INSERT] with registration number [PLEASE INSERT] and having its
registered office at [PLEASE INSERT] (the "New Shareholder’).

Capitalized terms used but not otherwise defined herein shall have the same meaning as in
the Shareholders Agreement (as defined below).

RECITALS

A.

The Shareholder (1/2/3] (the "Selling Shareholder’) intends to transfer to the New
Shareholder [PLEASE INSERT NUMBER] Shares of the Company subject to the
execution by the New Shareholder of this Deed of Adherence,

This Deed of Adherence is entered into in compliance with the terms of Clause 5.6 of
the shareholders agreement dated [DATE] 2014 made between the Selling
Shareholder and all other parties thereto, as such agreement shall have been or may
be amended or supplemented from time to time (the "Shareholders Agreement’).

THIS DEED OF ADHERENCE WITNESSES as follows:

|

The New Shareholder undertakes to be bound by the provisions of the Shareholders
Agreement, and to perform the obligations imposed by the Shareholders Agreement
that are to be performed on or after the date of this Deed of Adherence, as if the New
Shareholder were a Party to the Shareholders Agreement in the same capacity as the
Selling Shareholder, but without prejudice to such obligations of the Selling
Shareholder under the terms of the Shareholders Agreement.

This Deed of Adherence is made for the benefit of all original parties to the
Shareholders Agreement and any other person(s) who after the date of the
Shareholders Agreement (and whether prior to or after the date of this Deed of
Adherence) adheres to the Shareholders Agreement.

The address for service of any notices to each of the New Shareholder and the New
Shareholder Beneficiary for the purposes of Clause 12 of the Shareholders
Agreement (which Clause 6 shall be construed accordingly):

Name: [PLEASE INSERT]
Address: [PLEASE INSERT]
For the attention of: [PLEASE INSERT]
Telephone number: [PLEASE INSERT]
E-mail: [PLEASE INSERT]

wide
4 This Deed of Adherence shall be governed by and construed in accordance with the
laws of Israel and is subject to Clause 15 of the Shareholders Agreement.

IN WITNESS WHEREOF, this Deed of Adherence has been executed and delivered by or on
behalf of the parties thereto as a deed the day and year first before written,

(INSERT SIGNATURES OF ALL PARTIES TO THE DEED OF ADHERENCE
AND WITNESSES THEREOF]

mr
C

48 -
SCHEDULE 4
Minority Shareholders’ Undertakings

Within no later than 180 days following the Date of Cornpletion, as such term is defined in the
Share Purchase Agreement belween the Minority Shareholders, the Shareholder 1 and the
Company dated __, January 2015 (the "Covenants Period"), the Minority Shareholders
undertake to procure that the Company shall:

(i)

(ii)

(iii)

duly record the working hours of its employees and arrange for the adjustment of pay
slips and overtime working hours, to meet the requirements of the applicable law,

settle any deferred and/or unpaid salaries and/or disbursements for employees pension
funds, social benefits and severance pay, and arrange for its employees to undertake
to be bound by the arrangement under Section 14 of the Israeli Severance Pay Law;
and

use reasonable efforts to amend its existing employment agreements to comply with
the requirements of the applicable law, policies, procedures and agreements relating to
employment, terms and conditions of employment and to the proper withholding and
remission to the proper tax and other authorities of all sums requirecl to be withheld
from employees or persons deemed to be employees under applicable laws respecting
such withholding, as such is relating to commissions, bonuses, benefits and other
compensation due and payable to such employees.

In addition to the aforementioned, the Minority Shareholders shall also procure that:

(Iv)

(v)

the Company will, if requested by the Shareholder 1 at any time, obtain and maintain
effective a directors’ and officers’ liability insurance from financially sound and
reputable insurers, providing coverage in an amount of at least US$1,000,000; and

the Company shall at all times maintain such insurance coverage in effect for as long
as the directors are subject to any exposure related to their capacity as directors.

- 49 -
IN WITNESS WHEREOF, this CAA Industries Lid. Shareholders Agreement has been executed and
delivered by or on behalf of the Parties as a deed the day and year first before written.

SIGNED (but not delivered until the date hereof) as a DEED by
Sky of Blue Pte Ltd. acting by:

DIRECTOR ae
Signature: TEX
Name (in block capitals): “LEWAL  PAKHMAMOY re

In the presence of:

 

WITNESS
Signature:
Name (in block capitals): AWTOWIMA MARSOVA OO” -
Address: + Ula ld Souprcnovy ka, prod ral Mosca RiAsn on
Occupation; = Leea|  Corense |

Ex

«80+
IN WITNESS WHEREOF, this CAA Industries Ltd. Shareholders Agreement has been executed and
delivered by or on behalf of the Parties as a deed the day and year first before written.

SIGNED (but not delivered until the date hereof) as a DEED by
Eldad Oz:

Signature: eS
Name (in block capitals): é_DAD as -
in the presence of
WITNESS

Signature:

Name (in block capitals): ELINA rev2Nee |
Address: Ariel Canter Round [ower 16 }o210( Tél AW, Livae/
Occupation: Lesa Adviser

 

~51-

ce,
IN WITNESS WHEREOF, this CAA Industries Ltd, Shareholders Agreement has been executed and
delivered by or on behalf of the Parties as a deed the day and year first before written.

SIGNED (but not delivered until the date hereof) as a DEED by

Moshe OZ:

Signature:

Name (in block capitals):

in the presence of
WITNESS

Signature:

Name (in block capitals):

Address:

Occupation:

ELINA PEVZNER

MOSHE Ba

\

 

Aaneli Cater, ound lomer Tel

Lega Advises

- 52 -

Avuv 670214

Tscae/
IN WITNESS WHEREOF, this CAA Industries Ltd. Shareholders Agreement has been executed and
delivered by or on behalf of the Parties as a deed the day and year first before written,

SIGNED (but not delivered until the date hereof) as a DEED by
CAA Industries Ltd. acting by:

DIRECTOR

Signature: Ke
a — singe A aie eee asec mse. ee

Name (in block capitals): MoSHe o2 . eee

In the presence of:

 

WITNESS
Signature:
Name (in block capitals): ELTNA pevzNep er oO /
Address: Azriel Céates, Round Tower, Tel Aviv 63021404 Tora el
Occupation: Lesal Ad
; . yiser

-53-
